Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.44 Madrid/Roma, 11 de abril de 2007 Fax nº : 91 585 1662 Muy señores nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el In compliance with section 82 of Act 24/1988, Artículo 82 de la Ley 24/1988, de 28 de julio, of July 28 th , on the Securities Market, de Mercado de Valores, ACCIONA, S.A. y ACCIONA, S.A. and ENEL ENERGY ENEL ENERGY EUROPE S.r.L. comunican EUROPE S.r.L. hereby report the following: el siguiente: HECHO RELEVANTE RELEVANT INFORMATION En el día de hoy ACCIONA, S.A. (en Following the announcement of the adelante  ACCIONA ) y ENEL unsuccessful outcome of the tender offer for shares ENERGY EUROPE S.r.L. (en adelante  ENEL ENERGY in ENDESA,S.A. (hereinafter, ENDESA ) launched EUROPE ) (en lo sucesivo conjuntamente by E.ON Zwölfte Verwaltungs GmbH and pursuant denominadas como los  Oferentes ), tras la to the relevant commitments undertaken by the publicación del resultado negativo de la oferta parties, ACCIONA, S.A. (hereinafter, pública de adquisición de acciones de ENDESA,  ACCIONA ) and ENEL ENERGY S.A. (en adelante  ENDESA ) formulada EUROPE S.r.l. (hereinafter,  ENEL ENERGY EUROPE  and, together with por E.ON Zwölfte Verwaltungs GmbH y ACCIONA, the  Offerors ) have on the date en cumplimiento de los compromisos hereof jointly ( mancomunadamente ) filed asumidos a estos efectos, han presentado before the Spanish National Securities ante la Comisión Nacional del Mercado de Exchange Commission ( CNMV ) an Valores, conjunta y mancomunadamente, application to have their Tender Offer for solicitud de autorización de una Oferta shares in ENDESA (hereinafter, the Pública de Adquisición (en adelante la  Offer ) authorized, as follows:  Oferta ) de acciones de ENDESA, cuyas características principales son las siguientes: I.- La Oferta se formula sobre el I.- The Offer is launched for 100% of 100% de las acciones emitidas de the issued shares in ENDESA, ENDESA, esto es, 1.058.752.117 namely 1,058,752,117 shares of  acciones, cada una de valor 1.20 par value each, representing nominal igual a 1,20 euros 100% of the share capital of representativas del 100% del ENDESA. capital social de ENDESA. II.- La contraprestación ofrecida a los II.- The consideration offered to any accionistas de ENDESA que accepting shareholder in ENDESA acepten la Oferta es de 41,30 euros is  41.3 per share of ENDESA, por acción, pagaderos íntegramente payable fully in cash. This en metálico. La contraprestación de consideration results from the  41 la Oferta se corresponde con el price per share of ENDESA precio de 41 euros por acción de previously announced by the ENDESA que fue anunciado por Offerors on March 26, 2007, los Oferentes el pasado 26 de increased by the interest that would marzo de 2007, y que ha sido accrue on such amount at a incrementado en un importe three-month EURIBOR rate for the equivalente a los intereses que period running from March 26, sobre ese precio de 41 euros se 2007 until May 31, 2007 (rounded habrían devengado al tipo upwards). EURIBOR a tres meses desde el día 26 de marzo de 2007 hasta el 31 mayo de 2007 (redondeado al alza). El precio de la Oferta será reducido The Offer consideration will be para ajustarlo por el impacto bruto reduced to reflect the gross effect de cualesquiera dividendos, of any dividends, distributions, distribuciones, conceptos other similar concepts, splits or asimilables, splits o aumentos de share dividends effective from the capital liberados que tengan lugar date hereof through the date on desde la fecha de este hecho which the result the Offer is relevante hasta la fecha de published (both dates included). publicación del resultado de la Oferta (ambas fechas incluidas). III.- Las obligaciones de pago derivadas III.- Any payment obligations resulting de la Oferta serán garantizadas from the Offer shall be secured mediante aval bancario que se pursuant to a bank guarantee to be presentará, ante la CNMV dentro filed with the CNMV within a two del plazo de dos días hábiles business day period as provided for establecido al efecto por el Real under Royal Decree 1197/1991, Decreto 1197/1991, de 26 de julio, dated July 26, governing tender sobre régimen de las ofertas offers. públicas de adquisición de valores. IV.- La eficacia de la Oferta está sujeta IV.- The completion of the Offer is al cumplimiento íntegro o renuncia subject to full satisfaction or a todas y cada una de las siguientes waiver of any and all of the condiciones: following conditions: (i) la obtención de (i) that the shares of ENDESA aceptaciones de la Oferta tendered in the Offer, comprensivas de acciones together with any shares of de ENDESA que, unidas a ENDESA held directly or las que ostenten los indirectly by the Offerors, Oferentes, directa o represent more than 50% of indirectamente, representen the share capital of más del 50% de las ENDESA; and acciones en que se divide el capital social de ENDESA; y (ii) que, con anterioridad a la (ii) that, before the end of the finalización del periodo de Offer acceptance period, (a) aceptación de la Oferta, (a) ENDESAs General la Junta General de Shareholders Meeting Accionistas de ENDESA passes the relevant adopte los acuerdos resolutions amending necesarios para modificar sections 32, 37, 38 and 42 los artículos 32, 37, 38 y 42 of ENDESAs by-laws, and de los estatutos sociales de (b) such resolutions become esta sociedad, y (b) dichos registered with the Madrid acuerdos se inscriban en el Commercial Registry. Registro Mercantil de Madrid. V.- Los Oferentes notificarán la V.- The Offerors shall notify the operación de concentración concentration resulting from this resultante de la Oferta a la Offer to the European Commission Comisión Europea de acuerdo con pursuant to Regulation (EC) lo dispuesto en el Reglamento (CE) 139/2004, dated January 20, on the 139/2004, de 20 de enero, sobre el control of concentrations between control de las concentraciones undertakings, and will also file any entre empresas, además de applicable notifications with the presentar las notificaciones que antitrust authorities of any other procedan ante autoridades de jurisdiction. competencia de países terceros. VI.- La Oferta está sujeta, legalmente, a VI.- The Offer is subject, legally, to any la obtención de las autorizaciones applicable administrative administrativas correspondientes. authorisations. To that end, the A tal fin, los Oferentes procederán Offerors will file the relevant a presentar las correspondientes applications for authorisation and solicitudes de autorización y notifications with the National notificaciones ante la Comisión Energy Commission ( Comisión Nacional de Energía y ante la Nacional de Energía ) and with the Secretaría General de Energía del Spanish Energy General Secretariat Ministerio de Industria, Turismo y ( Secretaría General de Energía ) of Comercio, así como ante otras the Ministry of Industry, Tourism autoridades regulatorias de países and Commerce ( Ministerio de terceros. Industria, Turismo y Comercio ) as well as with any administrative authorities of any other jurisdiction. VII.- Dado que las acciones de ENDESA VII .- Given that the shares in ENDESA están admitidas a negociación en la are admitted to trading on the New Bolsa de Valores de Nueva York York Stock Exchange as ADSs ( NYSE o New York Stock (American Depositary Shares) and Exchange ) bajo la forma de ADSs on the Off Shore Exchange ( American Depositary Shares ) y en ( Registro de Valores Extranjeros ) la Bolsa Off Shore (Registro de in Santiago de Chile, the Offerors Valores Extranjeros) de Santiago shall comply with any applicable de Chile, los Oferentes cumplirán legal regulations requiring the con cuantas formalidades sean launching or extension of the legalmente exigibles para la Offer, as the case may be, to such realización o extensión de la Oferta jurisdictions. a estas jurisdicciones. VIII.- Una vez autorizada la formulación VIII.- Once the Offer is authorized and y publicación de la Oferta por la announced by the CNMV, the CNMV, el folleto explicativo de la relevant prospectus and misma y documentación que la accompanying documentation shall acompaña se pondrán a disposición be made available to the general del público en la forma y plazos public as and when required by legalmente establecidos. applicable laws. 11 de abril de 2007 April 11, 2007 Atentamente/Yours sincerely, ACCIONA, S.A. ENEL ENERGY EUROPE, S.r.L. P.p. P.p.
